DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  ANDREW VECHEY GALAZKA, as successor co-trustee of the Vechey
 Galazka Trust and individually and ALEXANDER VECHEY GALAZKA,
 as successor co-trustee of the Vechey Galazka Trust and individually,
                               Appellants,

                                     v.

                   ESTATE OF RONALD A. PERKINS,
                             Appellee.

                               No. 4D15-1547

                            [February 3, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Krista    Marx,      Judge;    L.T.     Case     No.
502014CP003941XXXXNB.

  Diana Waterous Centorino of Diana Waterous Centorino, P.A., Fort
Lauderdale, for appellants.

  Stuart B. Klein of The Wagner Law Group, Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed. See § 732.507(2), Fla. Stat. (2011); Carroll v. Israelson, 169
So. 3d 239 (Fla. 4th DCA 2015).

WARNER, GROSS and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.